Citation Nr: 0832762	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-34 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a temporary total evaluation because of 
treatment for a service connected maxillary sinus condition 
requiring convalescence after surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

The veteran presented testimony at a hearing chaired by the 
undersigned Veterans Law Judge in July 2008.  A transcript of 
the hearing is associated with the appellant's claims folder.


FINDING OF FACT

The evidence of record indicates that the veteran needed a 
one month period of convalescence following November 22, 2004 
surgery to correct a service connected maxillary sinus 
condition.


CONCLUSION OF LAW

The criteria for the assignment temporary total disability 
rating from November 22, 2004 until December 31, 2004, for 
service-connected maxillary sinusitis due to a need for 
convalescence are warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.30 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release. 

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence.  
38 C.F.R. § 4.30.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107. 


Analysis

The veteran is service connected for maxillary sinusitis.  A 
10 percent disability rating has been in effect since 
November 10, 2003.

The veteran seeks entitlement to a temporary total disability 
rating for his service-connected maxillary sinusitis.  He 
contends that he was unable to work from the date of his 
surgery November 22, to December 21, 2004 and that he 
therefore should be compensated for such time off from work.  

At his Travel Board hearing in July 2008, the veteran 
indicated that he had surgery to correct his nasal and septal 
deformity on November 22, 2004.  This was done on as an 
outpatient.  The veteran was originally scheduled to return 
to work on a limited basis on November 29, 2004 and was not 
to lift more than five pounds until December 13, 2004; 
however, his doctor extended this until he returned to work 
on December 22, 2004.  The veteran testified that his wound 
had not yet healed and he was still taking pain medication 
during that time.  

Resolving the benefit of the doubt in the veteran's favor, 
the Board finds that a one month period of convalescence was 
required following the surgery performed for the service-
connected disability and that therefore the intent of 
38 C.F.R. § 4.30 is satisfied. Accordingly, a temporary total 
rating from November 22, 2004 to December 31, 2004 is 
warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.


Duties to notify and assist

Given the favorable action taken in this appeal, the benefit 
sought by the veteran, there is no need to discuss whether 
VA's duties to notify and to assist the claimant, found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), have been met.












ORDER

Entitlement to a temporary total evaluation for service-
connected maxillary sinusitis surgery, based on a need for 
convalescence, from November 22, 2004 to December 31, 2004, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


